IN THE
TENTH COURT OF APPEALS










 

No. 10-11-00055-CV
 
Citizens Enterprises, Inc., and 
Mohammad Siddique,
                                                                                    Appellants
 v.
 
Heaven Sent Pizza, LP,
                                                                                    Appellee
 
 

From the 66th District
Court
Hill County, Texas
Trial Court No. 48264
 

MEMORANDUM  Opinion





 
            The parties in this appeal
have filed a joint motion to dismiss the appeal, pursuant to Rule 42.1 of the
Texas Rules of Appellate Procedure, after making a complete settlement of all
claims in the underlying case.
            Accordingly, this appeal is
dismissed.  Tex. R. App. P.
42.1(a).
 
                                                                        TOM
GRAY
                                                                        Chief
Justice
 
 
Before
Chief Justice Gray,
            Justice
Davis, and
            Justice
Scoggins
Appeal
dismissed
Opinion
delivered and filed June 22, 2011
[CV06]



 No. 02-05-00367-CR, 2005 Tex. App. LEXIS 9211, at *2 (Tex. App.—Fort Worth Nov. 3, 2005, no pet.) (mem. op.); see also Olivo v. State, 918
S.W.2d 519, 522 (Tex. Crim. App. 1996) (interpreting former Rule of Appellate
Procedure 41(b)(2)).
            Dunigan also cites Rule 44.3
and asks the Court to maintain the appeal on the docket because he has a
meritorious ground for appeal and because counsel inadvertently miscalculated
the deadline for the notice of appeal.  Rule 44.3 provides, “A court of appeals must not
affirm or reverse a judgment or dismiss an appeal for formal defects or
irregularities in appellate procedure without allowing a reasonable time to
correct or amend the defects or irregularities.”  Id. 44.3.  However,
Rule 44.3 may not be used to enlarge the deadline for perfecting an appeal in a
criminal case.  See Olivo, 918 S.W.2d at 523 (interpreting former Rule
of Appellate Procedure 83).
Both Dunigan’s notice of
appeal and his motion for an extension of time to file the notice of appeal are
untimely.  Accordingly, the appeal is dismissed for want of jurisdiction.  See
Olivo, 918 S.W.2d at 522-23; Thompson, 2005 Tex. App. LEXIS 9211, at
*2-3.
 
FELIPE REYNA
Justice
Before Chief
Justice Gray,
Justice
Reyna, and
Justice
Davis
Appeal
dismissed
Opinion
delivered and filed March 25, 2009
Publish
[CR25]



[1]
              The trial court
imposed sentence on September 11, 2008.  Dunigan filed his notice of appeal on
December 18, 2008.